Citation Nr: 1739146	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-11 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected erectile dysfunction.

2.  Entitlement to service connection for renal dysfunction.
	
3.  Entitlement to special monthly compensation (SMC) based on aid and attendance.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963 and from September 1967 to April 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, granted a separate noncompensable rating for erectile dysfunction, denied service connection for renal dysfunction, and denied entitlement to SMC based on aid and attendance/housebound status.

In August 2016, the Board remanded these issues for further evidentiary development.  In this case, the AOJ substantially complied with the Board's remand instructions by issuing a Statement of the Case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

In July 2016, the Board was notified by the Social Security Administration (SSA) that the Veteran died in June 2016.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2016, the SSA contacted VA that the Veteran had unfortunately died in June 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).

ORDER

The appeal is dismissed.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


